Citation Nr: 0905797	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
January 1968.

This appeal arises from October 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Board of Veterans' Appeals (Board) issued a decision in 
July 2007 denying the Veteran's claims for service connection 
for depression, hypertension and exposure to chemicals in 
service.  The issue of service connection for tinnitus was 
remanded for further development.  

In the Introduction to that decision, the Board explained the 
Veteran's claim for service connection for diabetes mellitus 
based on exposure to Agent Orange outside the Republic of 
Vietnam was stayed pending a decision on the appeal of the 
United States Court of Appeals for Veterans Claims (the 
Court) holding in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
On May 8, 2008, the United States Court of Appeals of the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) reversing the 
Court's which had rejected VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption of 
exposure to Agent Orange.  The appellant in Haas filed a 
petition for a writ of certiorari to the United States 
Supreme Court (Supreme Court), which was denied on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  In light of the Supreme Court's denial 
of certiorari, VA's Office of General Counsel has advised the 
Board that adjudication of the previously stayed cases may 
resume.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he was exposed to Agent Orange while 
stationed in Thailand.  His service personnel and service 
treatment records demonstrate he arrived in Thailand in 
October 1967 and was stationed overseas for three months and 
four days.  His service treatment records reflect he was 
stationed at Korat, Royal Thai Air Force Base, Thailand 
during that period.  

VA has set out the procedures for verifying exposure to Agent 
Orange outside the Republic of Vietnam (RVN) in the Veterans 
Benefits Administration Adjudication Procedure Manual (M21-
1MR).  The applicable manual provision for verifying exposure 
in locations other than in RVN is found at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 10. (n).  It instructs 
adjudicators to furnish a detailed statement to the 
Compensation and Pension Service (C&P) via e-mail and request 
review of the Department of Defense (DOD) inventory of 
herbicide operations to determine whether herbicides were 
used as described by Veterans.  If review of the DOD 
inventory does not confirm exposure to herbicides, a request 
is to be submitted to the U. S. Army and Joint Services 
Records Research Center (JSRRC) for verification of exposure 
to herbicides.  While the RO requested verification of any 
service in the Republic of Vietnam, his claim has not been 
referred to either C&P or JSRRC to address his service 
outside of Vietnam.  The Veteran's claim must be remanded for 
actions in compliance with these instructions.   

While the Board remanded the issue of service connection for 
tinnitus in the earlier July 2007 decision and remand, the 
claim has been held in abeyance and for that reason none of 
the development ordered has been accomplished.  At that time, 
a follow-up medical opinion was sought.  Consistent with 
that, this issue also is remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all 
health care providers who have treated him 
since service separation for ringing in 
the ears or hearing loss.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  The claims file should be referred to 
the person who performed the audiology 
examination of the Veteran for VA purposes 
in December 2003, and after re-
familiarizing herself with the file, 
noting specifically that the Dec. 11, 1967 
examination report was the separation 
examination report, she should be asked to 
again offer her conclusions as to whether 
it is at least as likely as not (50 
percent probability) that the Veteran's 
tinnitus is related to noise exposure in 
service.  If that person is not available, 
the file should be referred to another 
with similar expertise for the requested 
opinion.

3.  Attempt to verify the Veteran's claim 
that he was exposed to Agent Orange 
between October 1967 and January 1967 at 
Korat Royal Thai Air Force Base, Thailand 
as instructed in the Veterans Benefits 
Administration Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 10 (n), set out 
above, [i.e., review of Department of 
Defense (DOD) inventory of herbicide 
operations to determine whether herbicides 
were used as described by 
Veterans/attempting to confirm exposure 
with the U. S. Army and Joint Services 
Records Research Center (JSRRC)].   

4.  Thereafter, VA should review the 
evidence and enter its determination as to 
whether service connection is warranted 
for tinnitus and diabetes mellitus.  If 
the claim remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

